Citation Nr: 0112016	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  97-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression.

2.  Entitlement to a total disability evaluation based on 
individual unemployability and due to service-connected 
disabilities (TDIU).

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:  John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to February 
1989, from October 1993 to September 1994, and from October 
1994 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The Board remanded this case back to 
the RO for further development in March 1999, and the case 
has since been returned to the Board.

The claim of entitlement to service connection for migraine 
headaches will be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's preexisting psychiatric disorder worsened 
permanently as a result of her active service in the 1990s.

3.  The veteran's current psychiatric disorder renders her 
unable to pursue substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's current psychiatric disorder was aggravated 
as a result of service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 1137, 1153, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2000); The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims of entitlement to service connection for a 
psychiatric disorder and entitlement to TDIU, and no further 
assistance is required in order to comply with the VA's 
statutory duty to assist her with the development of facts 
pertinent to her claims.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

I.  Entitlement to service connection for a psychiatric 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6 (2000).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Also, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000). 

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
"clear and unmistakable" evidence that such a disability 
existed prior to service and was not aggravated by service.  
See 38 C.F.R. § 3.304(b) (2000); see also Monroe v. Brown, 4 
Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 
320, 322 (1991).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In 
this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying disability, as 
contrasted to symptoms, has worsened.  See Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

The earliest medical evidence of record of a psychiatric 
disorder is the report of a private hospitalization in 
December 1990, which includes a diagnosis of major 
depression, with suicidal and homicidal intention.  The 
veteran was subsequently treated for this disorder on a 
frequent basis.  A June 1995 service memorandum indicates 
that the veteran's depression was not incurred in or 
aggravated by the line of duty and that this disorder existed 
prior to service.  However, the claims file also incudes a 
May 1996 medical report from Y. Scott Moore, M.D., who found 
that the veteran's major depressive disorder "was 
exacerbated by her difficulties with the military" and that 
"[t]he exacerbating influence of the military was relieved 
when she was discharged from the military."  

Given these conflicting opinions, and in view of the fact 
that individuals rendering the noted opinions did not have an 
opportunity to review the entire claims file, the Board 
referred this case to a Veterans Health Administration (VHA) 
doctor for an opinion as to the etiology of the veteran's 
psychiatric disorder based on a review of the entire claims 
file.  In a January 2001 opinion, a VHA doctor reviewed the 
claims file and stated that veteran's disorder was first 
noted at a time other than that considered to be active 
military service.  However, this doctor also observed that 
the veteran had been treated for this disorder during periods 
of service and that the disorder was "probably aggravated" 
during a period of service.  As to the June 1995 service 
memorandum indicating no aggravation, the doctor noted that 
this report was "a report of a service review and not a 
medical opinion."  Based on the file review, the VHA doctor 
concluded that it was at least as likely as not that the 
veteran's psychiatric disorder was aggravated as a result of 
military service.

Overall, while the actual incurrence of the veteran's 
psychiatric disorder appears to have preexisted her second 
period of active duty service, the January 2001 VHA opinion 
indicates that it is at least as likely as not that this 
disorder was aggravated as a result of service.  See 
38 U.S.C.A. §§ 1111, 1153 (West 1991).  Under VA laws, when 
there is an approximate balance of positive and negative 
evidence in regard to a material issue, the benefit of the 
doubt is to be given to the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)).  As such, 
particularly in view of the January 2001 VHA opinion, the 
Board has reached the conclusion that the veteran's 
preexisting psychiatric disorder was aggravated as a result 
of her periods of service in the 1990s.  Therefore, service 
connection is warranted for this disorder.

II.  Entitlement to TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2000).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2000).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2000).  

In this case, the Board observes that the veteran's service-
connected disabilities include right shin splints, left shin 
splints, and bronchitis, all evaluated as 10 percent 
disabling; and urinary stress incontinence, evaluated as zero 
percent disabling.  Additionally, in the present decision, 
the Board has granted service connection for a psychiatric 
disorder.  The RO has not had an opportunity to assign a 
disability evaluation for this disorder to date.

However, the Board is of the view that there will be no 
prejudice to the veteran in a disposition of this case at the 
present time, despite the fact that a disability evaluation 
has not been assigned for his psychiatric disorder.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The reason 
for this is that there is evidence of record indicating that 
the veteran, who completed four years of college and 
(according to an April 1997 Social Security Administration 
decision) has not been employed since 1996, is unable to 
perform substantially gainful employment.  The veteran 
underwent a VA psychiatric examination in January 1997 and 
was diagnosed with recurrent major depressive disorder, 
without psychotic features.  The examiner presented the 
opinion that the veteran "is depressed to the point that she 
would not be able to maintain regular employment."  
Similarly, a March 1997 statement from Rafael Tatay, M.D., 
contains a Global Assessment of Functioning (GAF) score of 
30, signifying, under the Diagnostic and Statistical Manual 
of Mental Disorders, Volume IV (DSM-IV), considerable 
delusions or hallucinations, serious impairment in 
communication or judgment, or an inability to function in 
almost all areas.

In the absence of evidence to the contrary, the Board is 
satisfied that the aforementioned opinions establish that the 
veteran's service-connected disabilities, namely her 
psychiatric disability, render her unable to obtain or 
maintain substantially gainful employment.  Therefore, the 
grant of entitlement to TDIU is warranted.  See The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)). 


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include depression, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



REMAND

While the Board recognizes that this case was previously 
remanded for development on the veteran's claim of 
entitlement to service connection for migraine headaches, the 
recently enacted Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) requires a thorough and 
contemporaneous examination of the veteran in regard to this 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
Such an examination has not been conducted to date.  
Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of her claimed 
migraine headaches.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that migraine headaches, if present, 
are related to the veteran's periods of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for 
migraine headaches.  If the determination 
remains adverse to the veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until she is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



